MARSHALL, J.
Ejectment for seventeen-sixtieths of lots 9, 11 and 12 of subdivision of Walton estate in United States Survey Number 2461.
*535This case is identical with the case of Wisher v. Rische, 167 Mo. 522, except as to the land involved. It involves part of the residue of the estate of Charlotte Lay, embraced in the sixth paragraph of her will. What is said in Wisher v. Rische is equally applicable to this ease. It follows that the judgment of the circuit court is affirmed.
All concur, except Vallimt, J., absent.